      Case 5:17-cv-00085-DCB-MTP Document 16 Filed 05/06/20 Page 1 of 5



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            WESTERN DIVISION


JUAN CASTRO-ALVARDO                                            PETITIONER

VS.                               CIVIL ACTION NO. 5:17-cv-85-DCB-MTP

WARDEN DAVID BERKEBILE                                         RESPONDENT



               ORDER ADOPTING REPORT AND RECOMMENDATION



      THIS CAUSE is before the Court on the pro se Petition of Juan

Castro-Alvardo for a writ of habeas corpus under 28 U.S.C. § 2241

(docket entry 1).

      United States Magistrate Judge Michael T. Parker has issued

a Report and Recommendation “(R&R”) (docket entry 14), showing the

following:

      On April 6, 2013, Immigration and Customs Enforcement (“ICE”)

detained the Petitioner.         On May 20, 2013, the United States

Marshals Service took custody of the Petitioner.          On November 25,

2013, after pleading guilty, the Petitioner was sentenced in the

United States District Court for the Northern District of Illinois

for illegal reentry of a deported felon.        Petitioner was sentenced

to a 77-month term of imprisonment.

      The Bureau of Prisons (“BOP”) gave Petitioner credit against

his sentence for the five days he spent in ICE custody following

                                      1
    Case 5:17-cv-00085-DCB-MTP Document 16 Filed 05/06/20 Page 2 of 5



his indictment.          BOP also gave Petitioner credit against his

sentence for the time he spent in custody of the United States

Marshals prior to his sentencing.                  In his Petition, Petitioner

asserts that he should have received credit against his sentence

for the entire time he spent in ICE custody.                      Thus, the Petitioner

asserts that he should have been given credit for an additional

thirty-nine days.

     Magistrate Judge Parker notes that Title 18 U.S.C. § 3585

governs   the     calculation       of   the    length       of   a   federal      criminal

sentence,       and   that   “[a]    sentence     to     a    term    of    imprisonment

commences on the date the defendant is received into custody

awaiting transportation to . . .                the official detention facility

at which the sentence is to be served.”                  18 U.S.C. § 3585(a).            The

statute also provides that the defendant is entitled to sentencing

credit    for    time   spent   in       “official     detention”          prior    to   the

commencement of the term of imprisonment.

   A defendant shall be given credit toward the service of a
   term of imprisonment for any time he has spent in official
   detention prior to the date the sentence commences—
   (1) as a result of the offense for which the sentence was

   imposed; or

   (2) as a result of any other charge for which the defendant
   was arrested after the commission of the offense for which
   the sentence was imposed; that has not been credited against
   another sentence.
   28 U.S.C. § 3585(b).

                                            2
    Case 5:17-cv-00085-DCB-MTP Document 16 Filed 05/06/20 Page 3 of 5



     The BOP granted Petitioner credit against his sentence from

the date he was indicted until his sentencing.             Petitioner seeks

credit against his sentence for the time he spent in ICE custody

prior to his indictment.        Typically, time spent in administrative

custody    is   not   applied   to   a   sentence.   See   Castro-Frias     v.

Laughlin,       2012 WL 4339102, at * 2 (S.D. Miss. July 13, 2012);

Valerio-Rodriguez v. Ask-Carlson, 2014 WL 31015, at *1-2 (W.D. La.

Jan. 3, 2014); United States v. Rivas, 2017 WL 4273150, at *1 (W.D.

La. Aug. 28, 2017).        BOP Program Statement 5880.028 states as

follows:

     Official detention does not include time spent in the custody
     of the U.S. Immigration and Naturalization Service (INS) . . .
     pending final determination of deportability. An inmate being
     held by INS pending a civil deportation determination is not
     being held in ‘official detention’ pending criminal charges.


See [11-2] at 20.


     Accordingly, courts have held that “the time Petitioner spent

in ICE administrative custody before he was charged with the crime

of reentry after deportation was not ‘official custody’ according to

18 U.S.C. § 3585(b), and is not to be credited against his sentence.”

See Castro-Frias, 2012 WL 4339102, at *2.      Petitioner, however, cites

to Zavala v. Ives, 785 F.3d 367 (9th Cir. 2015), in which the United

States Court of Appeals for the Ninth Circuit held that where ICE

detains an alien pending potential criminal prosecution, and not for




                                         3
    Case 5:17-cv-00085-DCB-MTP Document 16 Filed 05/06/20 Page 4 of 5



civil deportation proceedings, that detention constitutes official

detention within the meaning of § 3585(b).

     The     United      States   Court      of       Appeals   for   the   Fifth Circuit

confronted a similar issue when it determined whether ICE detention

triggers rights under the Speedy Trial Act.                       In United States v. De

La Pena-Juarez, 214 F.3d 594 (5th Cir. 2000), the Fifth Circuit

determined that the Speedy Trial                      Act is not implicated when a

defendant    is     detained      on    civil         deportation     charges      but    also

determined that an exception applies where civil detentions are ruses

to detain a defendant for later criminal prosecution.                         De La Pena-

Juarez, 214 F.3d at 597-98.             The Fifth Circuit found that the “ruse

exception” was an effective way of protecting against the possibility

of collusion between federal criminal authorities and civil or state

officials. Id. at 598.            The Fifth Circuit, however, held that the

ruse exception would only apply “where the defendant demonstrates

that the primary or exclusive purpose of the civil detention was to

hold him for future criminal prosecution.” Id.

     Magistrate Judge Parker further finds that in this case the

Petitioner    has     offered     no    evidence         demonstrating      that    his    ICE

detention was a ruse and that the primary or exclusive purpose of the

detention    was    to    detain       him   for       criminal    prosecution.          Thus,

Petitioner has not shown that he was held in “official detention”

while he was in ICE custody prior to his indictment, and he is not

entitled to credit for that time.                      See Aguila v. Stone, 2017 WL

2197123, at *3 (S.D. Ga. May 18, 2017).



                                                  4
    Case 5:17-cv-00085-DCB-MTP Document 16 Filed 05/06/20 Page 5 of 5



     Magistrate    Judge   Parker   recommends   that   Petitioner   Castro-

Alvardo’s Petition for a Writ of Habeas Corpus be DISMISSED WITH

PREJUDICE.

     Petitioner was advised by the Magistrate Judge that he may file

written objections to the recommendations within fourteen days.           He

did not, and his failure to do so bars Castro-Alvardo, except upon

grounds of plain error, from attacking on appeal the factual findings

and legal conclusions herein.       See Douglass v. United Servs. Auto.

Ass’n., 79 F.3d 1415, 1428-29 (5th Cir. 1996)(en banc), superseded

by statute on other grounds, 28 U.S.C. § 636(b)(1).

     Based on the foregoing, IT IS HEREBY ORDERED that the Report

and Recommendation of Magistrate Judge Parker (docket entry 14) is

adopted in its entirety as the findings of this Court;

     FURTHER ORDERED that Petitioner Juan Castro-Alvardo’s Petition

for Writ of Habeas Corpus under 28 U.S.C. § 2241 (docket entry 1) is

DISMISSED WITH PREJUDICE;

     A separate Final Judgment will be entered in accordance with

this Order and as required by Rule 58 of the Federal Rules of Civil

Procedure.

             SO ORDERED, this the 6th day of May, 2020.




                                           David C. Bramlette__________

                                           UNITED STATES DISTRICT JUDGE



                                       5
